Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed July 30, 2021, with respect to rejection of Claims 1 and 6-17 in view of Kugler and Kanitanti have been fully considered and are persuasive.  The rejection of February 2, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to independent Claim 1 is Kugler (PGPub 2015/0051368) and Kanikanti (PGPub 2010/0197571) as set forth in the previous action.  However, the prior art fails to teach or suggest explicitly partially melting a lactam such that the lactam is present in a solid and molten state or mixing molten and solid lactam in an extruder.  Further, there is no teaching or suggestion to modify the combination of Kugler and Kanikanti to include explicitly only partially melting a lactam such that the lactam is present in a solid and molten state or mixing molten and solid lactam in an extruder.  Thus, the prior art does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748             

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                   10/6/21